Title: To George Washington from Elias Boudinot, 8 July 1783
From: Boudinot, Elias
To: Washington, George


                        
                            Dear Sir
                            Princeton July 8th 1783.
                        
                        The Baron Steuben, who is the Bearer of this, delivered me your Excellency’s Letter, which after being read
                            in Congress, was found to have been substantially complied with by our Act of the 12th May, which must not have got to
                            Hand, at the Date of yours, tho’ the War office reports, that it had been forwarded in due Time.
                        I hope the Baron will accomplish his wishes & immediately proceed on his Mission.
                        General Howe is proceeding with his Inquiry concerning the Mutiny, but nothing has yet transpired—The
                            Citizens of Philadelphia have affected to treat this Matter as of a trifling nature, altho’ by a Letter lately recd by Mr
                            Moyland from Lt Sullivan dated just at his Embarkation, he desires Moyland not to blame him, for it was Success that
                            generally denominated a Measure good or bad; that had he not been betrayed by the Soldiers, he would have carried
                            his Point, or perished in the attempt”—There is yet some mystery attending this Business, which I most earnestly wish may
                            be developed.
                        The Express that was sent to your Excellency left me so much hurried, that I omitted acknowledging the reciept
                            of your Excellency’s favours of the 24th & 25th ultimo, and the Pleasure with which Congress observed the
                            Sentiments contained in them. I have the Honor to be with the greatest regard Your Excellency’s Most Obed. & very
                            Hble Servt
                        
                            Elias Boudinot
                        
                    